                 Case 1:20-cv-00986-JDP Document 5 Filed 08/21/20 Page 1 of 2


 1

 2

 3

 4

 5

 6
                                      UNITED STATES DISTRICT COURT
 7
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9     DONNA LEE WEBSTER,                                   Case No. 1:20-cv-00986-JDP

10                       Plaintiff,                         ORDER ON THE ISSUANCE OF A
                                                            SUMMONS
11              v.

12     COMMISSIONER OF
       SOCIAL SECURITY,
13
                           Defendant.
14

15            Because plaintiff’s motion to lift the stay has been granted, ECF No. 4, the court will
16    order service of process on defendant:
17                   i. The clerk must issue a summons.
18               ii. The United States Marshals Service must serve a copy of the complaint,
19                     summons, and this order on defendant.
20              iii. Plaintiff must assist the marshal upon request.
21               iv. The United States will advance all costs of service.
22

23 IT IS SO ORDERED.

24
     Dated:      August 20, 2020
25                                                         UNITED STATES MAGISTRATE JUDGE
26
27 No. 205.

28


                                                       1
     Case 1:20-cv-00986-JDP Document 5 Filed 08/21/20 Page 2 of 2


 1                                                                  `

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                  2
